Citation Nr: 1747921	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  10-22 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to December 13, 2010; in excess of 50 percent from December 13, 2010 to February 5, 2013; and in excess of 70 percent from February 5, 2013 to February 1, 2017.

2.  Entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU) prior to January 1, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1967 to February 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a May 2017 rating decision, the Appeals Management Center granted a disability rating of 100 percent for posttraumatic stress disorder (PTSD), effective February 1, 2017.   In addition, a June 2014 rating decision granted the Veteran entitlement to TDIU, effective January 1, 2013.  As the Veteran has not been granted the maximum benefits allowed for the entire appeal period, these claims are still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In November 2010, the Veteran proffered testimony before an RO Hearing Officer.
A transcript of that hearing is of record. 

Even though a TDIU was granted effective January 1, 2013, the TDIU issue remains on appeal, as it was part of the underlying claim for an increased rating for PTSD.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

This matter was previously before the Board in January 2014 and September 2016 but each time was remanded to the Agency of Original Jurisdiction for further development.  The requested development has been completed and the Veteran's claims are now properly before the Board.


FINDINGS OF FACT

1.  Prior to December 13, 2010, the Veteran's PTSD symptoms are productive of no more than occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks. 

2.  From December 13, 2010 to February 5, 2013, the Veteran's PTSD symptoms are productive of no more than occupational and social impairment with reduced reliability and productivity, and difficulty in establishing and maintaining effective work and social relationships.

3.  From February 5, 2013 to February 1, 2017, the Veteran's PTSD symptoms are productive of no more than occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgement, thinking or mood, and inability to establish and maintain effective relationships.    

4.  Prior to January 1, 2013, the Veteran maintained full-time employment in a gainful occupation.  


CONCLUSIONS OF LAW

1.  Prior to December 13, 2010, the criteria for an initial disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2.  From December 13, 2010 to February 5, 2013, the criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

3.  From February 5, 2013 to February 1, 2017, the criteria for a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

4.  Prior to January 1, 2013, the criteria for entitlement to TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R  §§ 3.102 , 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by December 2008 and January 2014 letters. 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All available post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran was provided VA examinations in February 2017, February 2014, September 2013, and January 2009.  The examinations are adequate for the purposes of the instant claim, as they involved an examination of the Veteran, and provide discussions of pertinent symptomatology, functional impact, and sufficient rationales for all diagnoses and opinions expressed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Martinak v. Nicholson, 21 Vet. App. 447 (2007).  An August 2013 PTSD examination was determined to be inadequate to rate the severity of the Veteran's PTSD because it did not include a review of the Veteran's medical records.  Id.    

This matter was previously remanded by the Board in September 2016 for further development of the Veteran's claim.  Specifically, the AOJ was to provide the Veteran with the necessary VA examinations to determine the functional impact of the Veteran's disabilities on his ability to obtain and maintain gainful employment.  The required examinations and medical opinions were completed in February 2017.  There has been substantial compliance with the prior remand, and adjudication of the Veteran's claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the veteran.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the veteran.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular Diagnostic Code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Given the nature of the present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection in October 2008.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Psychiatric conditions are evaluated under the General Rating Formula for Mental Disorders (General Rating Formula).  38 C.F.R. § 4.130 (2016).  Pursuant to the General Rating Formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130. 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment. 38 C.F.R. § 4.126(b). 

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  Id.   

Initial Rating in Excess of 30 Percent Prior to December 13, 2010 for PTSD

In a July 2009 rating decision,  the Veteran's PTSD was initially assigned a 30 percent disability rating, effective October 29, 2008, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 and the General Rating Formula.

A review of the Veteran's medical records indicates that his VA treatment for PTSD began in November 2008.  In a November 2008 Initial Psychosocial Assessment, the Veteran presented with symptoms of anxiety, panic, depression, hyperalertness, hypervigilance, hopelessness/helplessness, anger/rage/hostility, changes in sleep, nightmares, night sweats, survivor's guilt, intrusive thoughts, withdrawing from others, flashbacks, and substance.  The VA examiner noted a flattened affect and feeling of pending dread.  The examiner also noted the Veteran had good familial relationships and was currently employed as an attorney, however, his work was affected by his PTSD. 

From December 2008 to February 2010, mental health progress notes detail the Veteran to have a mood congruent affect, neat and clean appearance, depressed mood, logical and goal oriented thought processes, fair perception, critical judgment, and intellectual insight.  The Veteran is also noted to be motivated for treatment, employed, having fair social support and an adequate social environment 

A January 2009 PTSD examination notes the Veteran as employed and "fulfilling all expected social roles but because of his emotional distress, his overall quality of life is relatively poor."  The examiner further notes goal oriented conversation, no disturbances to formal thought process, appropriate interaction, good hygiene, and no suicidal ideation or homicidal thoughts.  The Veteran was formally diagnosed with PTSD and assigned a GAF score of 65, indicating mild symptoms.  Finally, the VA examiner stated:

This [V]eteran's symptoms result in minimal impairment of occupational functioning. He is employed: full-time as a county prosecutor and reports himself to be effective and thorough in his job. Since his return from Vietnam however, he has had greatly reduced interest in socialization and has been generally socially avoidant, although he does have good social skills and is capable of interacting with others when he needs to do so.  What is most apparent is his psychological distress and his long-term tendency to have avoided discussing any of his Vietnam memories.

After a review of the entire evidence of record, the Board finds that the Veteran's PTSD symptoms, prior to December 13, 2010, fall within the schedular criteria for a 30 percent disability rating due to symptoms causing a general ability to function independently, with some impairment caused by anxiety, hypervigilance, and avoidance behaviors.  The Board finds that these manifestations of such frequency, severity, and duration such that they more nearly approximate the criteria contemplated for a 30 percent disability rating.

In reaching the above conclusions, the Board considered the Veteran's statements regarding the severity of his service-connected PTSD symptoms.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g., experiencing an increased level of PTSD symptomatology. Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  His statements are also credible.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  In this case, the Board finds that the VA examination reports and other probative evidence of record have consistently indicated that the Veteran's service-connected PTSD has resulted in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  In turn, the Board finds that no higher rating is warranted, and the claim for an initial rating in excess of 30 percent for PTSD, prior to December 13, 2010 is denied.
 
Disability Rating in Excess of 50 Percent from December 13, 2010 to February 5, 2013 for PTSD

In a February 2011 rating decision, the Veteran's disability rating for PTSD was increased from 30 percent to 50 percent, and assigned an effective date of December 13, 2010.      

While testifying in a November 2010 hearing with the RO, the Veteran stated his PTSD symptoms had worsened.  Specifically the Veteran testified to increased nightmares, periods of crying, and anxiety.    

A December 2010 examination for PTSD noted that the Veteran was employed but lost about 30 days of work per year due to symptoms of PTSD.  The examination states the Veteran had nightmares, flashbacks, thoughts of the trauma, avoidance of things that remind him of the trauma, disconnection from those around him, irritability, problems with concentration at times, a high startle response, disturbed sleep, hypervigilance, depression, sadness, and fatigue.  The Veteran reported a good relationship with his wife and his daughter, and an ability to concentrate and perform his duties at work. The Veteran's reported GAF score was 45, indicating serious symptoms.  The VA examiner discussed the effects of the Veteran's PTSD on occupational and social functioning, stating:

There is a reduced reliability in productivity due to the PTSD signs and symptoms. Patient has not been able to keep himself from using both alcohol and marijuana as a support.  He has had problems keeping any kind of meaningful relationships outside his family or work, and he describes his work relationships as fairly shallow...Patient's PTSD symptoms have caused him problems in both his work arena, his marriage arena, relationships with family and siblings, relationships with other than work, and also in work relationships.

Following a chart and case history review, a VA psychiatrist provided an addendum opinion stating the Veteran's presentation supports a claim for an increase in disability rating for service-connected PTSD. 

A January 2013 mental health progress note indicates the Veteran denied suicidal ideation and psychotic symptoms.  The note describes the Veteran as alert and cooperative, adequate hygiene, normal speech, logical and goal directed thought, and memory intact.  The Veteran was noted to be motivated for treatment. 
 
After a review of the entire evidence of record, the Board finds that the Veteran's PTSD symptoms, from December 13, 2010 to February 5, 2013, fall within the schedular criteria for a 50 percent disability rating due to symptoms causing an occupational and social impairment with reduced reliability and productivity.  The Board finds that these manifestations more nearly approximate the criteria contemplated for a 50 percent disability rating.

In reaching the above conclusion, the Board considered the Veteran's statements regarding the severity of his service-connected PTSD symptoms.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g., experiencing nightmares and increased anxiety.  Washington, 19 Vet. App. at 368.  His statements are also credible.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicator.  Guerrieri, 4 Vet. App. 467.  In this case, the Board finds that the VA examination reports and other probative evidence of record have consistently indicated that the Veteran's service-connected PTSD has resulted in occupational and social impairment with reduced reliability and productivity.  In turn, the Board finds that no higher rating is warranted, and the claim for an initial rating in excess of 50 percent for PTSD, from December 13, 2010 to February 5, 2013, is denied.

Disability Rating in Excess of 70 Percent from February 5, 2013 to February 1, 2017 for PTSD.

In a June 2014 rating decision, the Veteran's disability rating for PTSD was increased from 50 percent to 70 percent, and assigned an effective date of February 5, 2013.      

Mental health progress notes from April 2013 to December 2013 indicate the Veteran denied suicidal ideation and psychotic symptoms.  The notes describe the Veteran as alert and cooperative, having adequate hygiene, normal speech, logical and goal directed thought processes, and memory intact.  The Veteran was also routinely noted to be motivated for treatment.  Finally, these progress notes stated that the Veteran was struggling with multiple psychosocial issues due to his combat related PTSD.  These issues included but are not limited to: restlessness, feeling tired, having flashbacks, isolating, trust issues, anxiety, social impairment, occupational impairment, nightmares, waking often, having intrusive thoughts, guilt issues, having relationship issues, depression, and irritability. These issues were determined to be negatively affecting the quality of the Veteran's daily life. 

In a February 2014 PTSD examination, the Veteran's PTSD was noted to cause "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."  This is contemplated by the 30 percent criteria.  The Veteran was noted to show signs of depression, anxiety, and inability to establish and maintain effective relationships.  The effect of the Veteran's PTSD on his ability to secure or maintain employment was noted as mild.  The VA examiner stated the following when discussing the social and occupational impact of the Veteran's PTSD:

Veteran conveyed that he feels sad and depressed most of the time and feels like his symptoms are getting worse, though when compared with his examination conducted in August 2013 there has been no significant changes (in fact, his symptom report and descriptions of functional impairments are better than they were in his last examination). Veteran shared that before he retired from his job he did not live in isolation but the stress and his inability to cope with being a prosecuting attorney for a small county led him to retire, as opposed to his symptoms of PTSD. 

After a review of the entire evidence of record, the Board finds that the Veteran's PTSD symptoms, from February 5, 2013 to February 1, 2017, do not meet the schedular criteria for a 100 percent disability rating because his symptoms were not of the frequency, severity, or duration needed to produce total occupational and social employment.  He has maintained relationships with his family.  After his retirement he held an elected post as a county attorney in his home county, as noted at his February 2014 VA general medical examination.  The evidence does not show that he is totally occupationally and socially impaired.  38 C.F.R. § 4.130.

In reaching the above conclusion, the Board considered the Veteran's statements regarding the severity of his service-connected PTSD symptoms.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g., increased anxiety and irritability.  Washington, 19 Vet. App. at 368.  His statements are also credible.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicator.  Guerrieri, 4 Vet. App. 467.  In this case, the Board finds that the VA examination reports and other probative evidence of record have consistently indicated that the Veteran's service-connected PTSD has resulted in no more than occupational and social impairment, with deficiencies in most areas, such as work, school, and family relationships.  In turn, the Board finds that no higher rating is warranted, and the claim for an initial rating in excess of 70 percent for PTSD, from February 5, 2013 to February 1, 2017, is denied.

TDIU Prior to January 1, 2013

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. See 38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability or one 40 percent disability in combination, disabilities resulting from a common etiology will be considered as one disability. See 38 C.F.R. § 4.16(a)(2).

In the present case, the Veteran was granted entitlement to TDIU, effective January 1, 2013, in a June 2014 rating decision.  Review of the Veteran's VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, notes the Veteran's last day of full-time employment was December 31, 2012.  Further, VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, confirms the Veteran's last day of employment was December 31, 2012.  

As noted above, entitlement to TDIU requires a Veteran to be unable to secure or follow gainful employment due to service-connected disabilities.  See 38 C.F.R. § 4.162.  As the Veteran was employed full-time in a gainful occupation until December 31, 2012, entitlement to TDIU prior to January 1, 2013, must be denied.      

The Board concludes that the preponderance of the evidence is against the claim for entitlement to a TDIU.


ORDER

Entitlement to an initial rating in excess of 30 percent prior to December 13, 2010 for posttraumatic stress disorder is denied.

Entitlement to a rating in excess of 50 percent from December 13, 2010 to February 5, 2013 for posttraumatic stress disorder is denied.

Entitlement to a rating in excess of 70 percent from February 5, 2013 to February 1, 2017 for posttraumatic stress disorder is denied.

Entitlement to a TDIU prior to January 1, 2013 is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


